                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
       v.                                             No. 19-5053-01-CR-SW-RK

DAVID ANTONIO HUGHES,

                       Defendant.


               UNITED STATES' MOTION FOR PRETRIAL DETENTION
                      PURSUANT TO 18 U.S.C. § 3142(e) and (f)

       The United States of America, through Timothy A. Garrison, United States Attorney for

the Western District of Missouri, and by the undersigned Assistant United States Attorney requests

pretrial detention pursuant to 18 U.S.C. §§ 3142 (e)(3)(E), (f)(1)(A), (f)(2)(A), and (f)(2)(B). This

Court has set a pretrial detention hearing for October 10, 2019, and at this hearing, the evidence

will demonstrate that no condition or combination of conditions of release will reasonably assure

the defendant's appearance as required by the Court and the safety of other persons and the

community.

                                     Supporting Suggestions

1. 18 U.S.C. §§ 3142(f)(1)(A) provides that a hearing must be held by the appropriate judicial

   officer to determine whether any condition or combination of conditions will reasonably assure

   the defendant's appearance and the safety of any other person in the community if the attorney

   for the Government moves for such a hearing and if the case is one that involves an offense

   involving a minor or a crime of violence as defined in 18 U.S.C. §§ 3156(a)(4)(C), which

   includes the offenses of sexual exploitation in violation of 18 U.S.C. § 2251(a), and coercion

                                                 1




            Case 3:19-cr-05053-RK Document 9 Filed 10/09/19 Page 1 of 5
   and enticement of a minor in violation of 18 U.S.C. § 2422(b).

2. The statute recognizes two additional situations which allow for a detention hearing and which

   can be raised either by the attorney for the Government or by a judicial officer. These

   conditions are:

   a. When there is a serious risk that the defendant will flee; or,

   b. When there is a serious risk that the person will "obstruct or attempt to obstruct justice, or
      threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective
      witness or juror." 18 U.S.C. § 3142(f)(2)(A) and (B).

3. One or more grounds for pretrial detention and a pretrial detention hearing as set forth by the

   statute exists in the above cause, to wit: this matter involves the sexual exploitation of a minor

   and coercion and enticement of a minor. Further, there is a serious risk that the defendant’s

   release will present a substantial risk to the community.

4. The crimes alleged in the Indictment require the Court to consider a rebuttable presumption

   that no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) will reasonably

   assure the appearance of the defendant as required and the safety of other persons and the

   community. 18 U.S.C. § 3142(e)(3)(E).

5. Moreover, the nature and circumstances of the charged offenses, the weight of the evidence,

   the defendant’s history and characteristics, and the nature and seriousness of the danger to any

   person or the community that would be posed by the defendant’s release, each demonstrate

   that there is no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) that

   will reasonably assure the appearance of the defendant as required and the safety of other

   persons and the community.

6. The Government is aware of the following evidence:

   a. In relation to the nature and circumstances of the offenses charged, on July 17, 2017, 15-
                                                 2




           Case 3:19-cr-05053-RK Document 9 Filed 10/09/19 Page 2 of 5
year-old Jane Doe 1’s mother took Jane Doe 1’s iPod Touch and was able to review her

KIK messages. Jane Doe 1’s mother turned the device in to Special Agent (SA) Alyson

Samuels with the Jacksonville, Florida, Federal Bureau of Investigation (FBI) Dayton

Beach Resident Agency (RA). FBI’s forensic examination of Jane Doe 1’s iPod Touch

located messages within the KIK application, and one set of messages was with a user

identified as “metaldavehughes.” These conversations took place between July 20, 2017,

and July 26, 2017. A KIK subpoena returned identified that “metaldavehughes” utilized

email address “fearnodeath@live.com.” The return also included Internet Protocol (IP)

connection logs. Based upon subscriber information for the IP address, the subscriber was

identified as the defendant who was residing in Neosho, Missouri. Based upon this

information the lead was sent to the FBI’s Joplin RA. On February 16, 2018, FBI TFO

Charles Root reviewed the forensic examination of Jane Doe 1’s iPod Touch. Below is the

excerpt of conversations between Jane Doe 1 and Hughes.

       Hughes:        Where are at
       Hughes:        [file]
       Jane Doe 1:    Florida
       Jane Doe 1:    You
       Hughes:        Same why do you need someone to get you?
       Jane Doe 1:    Cause I don’t like it at my house
       Hughes:        You trying to crash?
       Jane Doe 1:    I’m trying to get away from my parents
       Hughes:        Yea that’s what I mean you need a place to live
       Jane Doe 1:    Yea
       Hughes:        Can you pay rent?
       Jane Doe 1:    No not really
       Jane Doe 1:    Guess my age
       Hughes:        17
       Jane Doe 1:    No younger I’m 15
       Hughes:        Oo well maybe you can pay in another way
       Jane Doe 1:    Yea
                                        3




   Case 3:19-cr-05053-RK Document 9 Filed 10/09/19 Page 3 of 5
       Hughes:         Maybe fuck me once or twice a week and Ill pay all your bills and
       give you your own room?
       Jane Doe 1: Deal
       Hughes:         Can I see a couple pics of you to maje sure its worth it ill send some
       to so you no if you like me or not
       […]

After locating Hughes, on April 25, 2019, TFO Root and TFO Matt Smith made contact

with Hughes at his residence.      Post-Miranda Hughes stated he used email address

“fearnodeath@live.com” and user name “metaldavehughes.” Hughes was shown a number

of images sent between himself and Jane Doe 1, and Hughes confirmed those images had

been exchanged. Hughes stated his cell phone, a Samsung Galaxy 8, also contained a video

of Jane Doe 2 performing oral sex on him. Hughes identified the minor and stated she

was 17 years old at the time the video was created. Hughes admitted he had last viewed

the video the previous month (March 2019). On May 6, 2019, TFO James Smith completed

a forensic examination of Hughes’ Samsung Galaxy S8+ cell phone. Three video files of

Jane Doe 2 were located on the device. The videos depict Jane Doe 2 performing oral sex

on Hughes. On July 9, 2019, TFO Root made contact with the Seneca, Missouri, Police

Department Chief to get assistance in locating Jane Doe 2. TFO Root was eventually able

to locate Jane Doe 2’s father, and on July 10, 2019, TFO Root made contact with Jane Doe

2. Jane Doe 2 stated she met Hughes when was 16 years old and she was a junior in high

school. Jane Doe 2 was not positive, but she believed she met Hughes through the Internet.

Jane Doe 2 explained that she and Hughes dated on and off for about five months. They

began dating in 2015 and ended the relationship in July 2015. Jane Doe 2 stated that the

two engaged in sexual conduct. Jane Doe 2 identified herself as the female in the videos


                                         4




   Case 3:19-cr-05053-RK Document 9 Filed 10/09/19 Page 4 of 5
       through screen shots TFO Root provided her. Jane Doe 2 stated she had also sent nude

       images to Hughes while they were dating.



              WHEREFORE, the United States requests a pretrial detention hearing and that

       Defendant be detained pending trial.

                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney

                                    By        /s/ Ami Harshad Miller
                                              Ami Harshad Miller
                                              Assistant United States Attorney
                                              Missouri Bar No. 57711
                                              901 St. Louis Street, Ste. 500
                                              Springfield, Missouri 65802



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 9,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                              /s/ Ami Harshad Miller
                                              Ami Harshad Miller
                                              Assistant United States Attorney




                                                 5




           Case 3:19-cr-05053-RK Document 9 Filed 10/09/19 Page 5 of 5
